Citation Nr: 0301050	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-00 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether the appellant has legal entitlement to 
Department of Veterans Affairs benefits as the deceased 
veteran's child.

2.  Whether the appellant has legal entitlement to accrued 
benefits.  


REPRESENTATION

Appellant represented by:	Daniel N. Opena


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had recognized service from October 1944, with 
recognized guerrilla service from March 1945 to October 
1945 and Regular Philippine Army service from October 1945 
to January 1946.  He died in January 1988.  The appellant 
is the veteran's son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The appellant is more than 23 years old.  There is no 
evidence or allegation that he became permanently 
incapable of self-support prior to reaching age 18.  

2.  The appellant's claim for accrued benefits was 
received more than one year after the veteran's death.  
 

CONCLUSIONS OF LAW

1.  The appellant has no legal entitlement to VA benefits 
as the deceased veteran's child.  38 U.S.C.A. § 101(4)(A) 
(West 1991); 38 C.F.R. § 3.57(a)(1) (2002).

2.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.1000 (2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act 
of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002), eliminated 
the requirement for a well-grounded claim, enhanced VA's 
duty to assist a claimant in developing facts pertinent to 
his claim, and expanded VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects 
of claim development.  VA promulgated regulations that 
implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals substantial compliance 
with the VCAA.  That is by way of its August 2001 denial 
letter, December 2001 statement of the case, and May 2002 
supplemental statement of the case, the RO provided the 
appellant and his representative with the applicable law 
and regulations and gave notice as to the evidence needed 
to substantiate his claims.  Because the disposition of 
the claim rests on the appellant's satisfaction of 
criteria to entitle him to the benefits sought, the Board 
finds no reasonable possibility that providing additional 
notice or assistance to the appellant would not aid in 
substantiating his claims.  38 U.S.C.A. 
§ 5103A(2) (2002).  See Sabonis v. Brown, 6 Vet. App. 426 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  
Finally, the appellant has had ample opportunity to 
present evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Analysis

Entitlement to VA Benefits as the Deceased Veteran's Child

The veteran seeks VA benefits, specifically death pension, 
as the surviving child of the deceased veteran.  See 
38 U.S.C.A. § 1542 (West 1991).  Generally, a child of a 
veteran means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, 
a stepchild who acquired that status before the age of 18 
years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and (i) who is 
under the age of 18 years; or (ii) who, before reaching 
the age of 18 years, became permanently incapable of self-
support; or (iii) who, after reaching the age of 18 years 
and until completion of education or training (but not 
after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a)(1) (2002).  

In this case, the appellant's birth certificate shows that 
he was born in February 1956 as the veteran's natural 
child.  Thus, at the time of his November 2000 application 
for benefits, the appellant was older than the maximum 
allowable age of 23 years for purposes of satisfying the 
definition of "child."  In addition, the appellant has not 
alleged, and there is no evidence of record showing, that 
he became permanently incapable of self-support prior to 
his 18th birthday in February 1974.  Thus, the appellant is 
not a "child" for purposes of establishing legal 
entitlement to VA benefits. Id.  Accordingly, the 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where 
law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995).  The appeal is 
denied.    


Entitlement to Accrued Benefits

Benefits to which a veteran was entitled at his death, 
based on evidence on file at the date of death, and due 
and unpaid for a period not to exceed two years prior to 
the last date of entitlement, will be paid to survivors, 
including a child, as provided by law.  38 U.S.C.A. § 5121 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.1000.  
Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).  

In this case, the death certificate shows that the veteran 
died in January 1988.  The appellant's claim was received 
at the RO in November 2000, more than 12 years after the 
veteran's death.  Pursuant to VA law, the claim for 
accrued benefits was untimely. Id.  Therefore, the 
appellant has no legal entitlement to accrued benefits.  
The appeal must be denied as lacking legal merit.  See 
Cacalda, supra.         


ORDER

As the appellant has no legal entitlement to VA benefits 
as the deceased veteran's child, the appeal is denied.  

As the appellant has no legal entitlement to accrued 
benefits, the appeal is denied.   



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

